Title: To Thomas Jefferson from Thomas Pleasants, Jr., 27 October 1791
From: Pleasants, Thomas, Jr.
To: Jefferson, Thomas



Dear Sir
Raleigh 27th. Ocr. 1791.

Your Letter of the 17th. Inst., which Came by yesterdays Mail, is a fresh and flattering proof, of your kind attention, and regard to me. And tho’ the place, that you have put within my power, would probably make me independent and happy for Life, yet such is my Situation that I Cannot with propriety accept it. In an unpropitious moment, I was led into an extensive plan of business, the burthen of settling which, has in a great measure fallen upon me and which, for many years past, has occupied the greater part of my time, and been a Continual source of trouble and anxiety, and may the Cause of future difficulties and distress: but I cannot at present withdraw myself from it, with Honour and Credit.
I am still at a loss to know how it will terminate, but I would fain hope in a manner that will leave me sufficient to begin again, with which, and a good name, which I trust has Continued unsullied; I flatter myself that I may yet be able to do a little business with Credit and Reputation, which I Confess would be More agreeable to me than the drudgery of office. It however may turn out otherwise and therefore it Cannot but afford me Consolation to think, that I have in you a friend to whom I may look up, should there be occasion. But whatever may be my Situation, I shall ever entertain the most lively sense of your friendship.—And With Sincere regard & Esteem, I am, Your obliged friend & Mo obt. Hble St.,

Thomas Pleasants jr


Your opinion, whether Congress will during their present Session, Countervail the Extra duty lately imposed by the National assembly of France, upon Tobacco imported in American Bottoms, Will oblige, Yrs.,
T.P.

